IN THE SUPREME COURT OF PENNSYLVANIA


 OFFICE OF DISCIPLINARY                    :   No. 2296 Disciplinary Docket No. 3
 COUNSEL,                                  :
                                           :   No. 149 DB 2016
                   Petitioner              :
                                           :   Attorney Registration No. 32985
                    v.                     :
                                           :   (Chester County)
 EDWARD J. O’BRIEN, III,                   :
                                           :
                  Respondent               :



                                        ORDER


PER CURIAM

      AND NOW, this 6th day of June, 2022, upon consideration of the Verified

Statement of Resignation, Edward J. O’Brien, III, is disbarred on consent from the Bar of

this Commonwealth, retroactive to September 21, 2016.             See Pa.R.D.E. 215.

Respondent shall comply with the provisions of Pa.R.D.E. 217 and pay costs to the

Disciplinary Board pursuant to Pa.R.D.E. 208(g).